 In the Matter of BOSTON CONSOLIDATED GAS COMPANY, EMPLOYERandLOCAL- 849, INTERNATIONAL UNION OF OPERATING ENGINEERS, AFL,PETITIONERCase No. 1-RC-2O5.Decided August 31, 1948DECISIONANDORDERUpon a petition duly filed, a hearing was held before a hearing officerof the National Labor Relations Board.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, theBoard hasdelegated its powers in connection withthis caseto a three-man panelconsisting of the undersigned Board'Members. *Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner and Gas and By-Product Coke Workers' LocalUnion 12003, U. M. W. A., herein called the Intervenor,l are labororganizations claimingto represent employees of the Employer.3.No question concerning representation of employees of the Em-ployer exists within the meaning of Section 9 (c) (1) and Section 2 (6)and (7) of the Act, under the following circumstances :The Employer and the Intervenor entered into a collective bargain-ing agreement on January 31, 1944, which, as amended on February17, 1947, was tocontinueuntil October 15, 1948, and for successive1-year periods thereafter unless either party notified the other of adesireto cancel or amend the agreement 30 days prior to an anniversarydate.In January 1948 the Employer and the Intervenor began nego-tiationsto modify this contract.On February 17, 1948, the Employer,'Houston, Murdock,and Gray.The Intervenor has not complied with Section 9(f)and(h) of the Act but was per-mitted to intervene because of its present contractual relationship with the Employer.79 N. L. R. B., No..42.337 DECISIONS OF NATIONAL LABOR RELATIONS BOARDby a letter to the Intervenor, proposed a wage increase and modifica--tion of the established vacation policy in return for the Intervenor'spromise not to exercise its right to amend or cancel the agreementprior to October 15, 1949.On February 20, 1948, the Intervenorsignified its acceptance of these terms by signing the Employer's letter.Prior to the Intervenor's acceptance, however, by letter dated Feb-ruary 17, 1948, the Petitioner informed the Employer that it repre-sented the Employer's engineers and firemen, and on February 18,1948, it filed the petition herein.Where, as here, a collective bargaining agreement contains no re-negotiation clause, negotiations to modify the terms of the agreement"open up" the agreement and permit the making of a representationclaim during the pendency of the negotiations.?As the new contractwas not finally executed until signed by the Intervenor, the contractbetween it and the Employer was open until February 20, 1948,3 andtherefore did not constitute a bar to the making and filing of a repre-sentation claim by the Petitioner on February 17 and 18, 1948 4-The Petitioner seeks -a unit composed of all the engineers and fire-men- employed at the Employer's Everett, Massachusetts, plant.Thesame circumstances, which recently, inMatter of Lynn Gas and Elec-tric'Company,5caused us to find a similar unit inappropriate in an-other Massachusetts company, exist in this case.The proposed unitconsists of first- and second-class firemen and of second- and third-class engineers.Although the State licensing provisions require 1year's experience for a first-class fireman and 11/2 and 2 years' experi-ence for third- and second-class engineers respectively, no experienceis required for second-class firemen, a category to which two membersof the proposed unit belong.While the Employer encourages em-ployees to qualify for and obtain higher licenses, neither it nor thePetitioner provides, as far as the record shows, any training whichwould enable them to do so. Employees in various departments aretransferred to jobs as firemen and engineers as vacancies occur if theyhave obtained the necessary licenses.Five of the employees-soughtby the Petitioner hold licenses despite the fact that in the capacityin which they work neither the State nor the Employer requires themto do so.Although it is to the advantage of the Company to'have2Matter of Odin Industries, 67N. L. R B 1043.3Matter of Eicor, Inc.,46 N L R B. 1035 '-'" In view of this conclusion, we need not deal withthe questionraised by both theEmployer and the Petitioner, whether, underthe circumstances outlined above, the contractbetween the Employer and the Intervenor was prematurelyextended.R: B. 3. '. BOSTON CONSOLIDATEDGAS COMPANY339as much licensed personnelon hand as possible, theseemployees couldbe replacedby non-licensed ones.Of the employees sought by the Petitioner, 5 work in the boiler house,3 in the blower room, 3 in the exhauster house, 9 or 10 in the booster-house, and 2 are engaged in operating a steam crane all over the' plant.All these properties are physically separate and in some instances anappreciable distance apart.These employees differ fromthe usualpowerhouse group which, on occasion, we have setup as a separateunit,6 in that their operations are an integral part of themanufacturingprocess-of, the Employer's product.Thus in the instant case approx-imately 50 percent of the steam produced in the boiler house is usedin the manufacture of watergas, which is a component of the productsold by the Employer. The engineers in the blower room operate stean1turbines which supply air to the generator, thus creating the heat neces-sary to the manufacture of watergas.The engineers in the exhaustroom operate steam turbines which pump the manufactured gas fromthe relief holder to the storage holders, and the engineers in the boosterhouse pump the gas into the city mains.The 2 crane operators, whileoccasionally employed in the exhaust and blower rooms, use their craneto load and unload materials necessary to the Employer's manufac-turing process all over the plant.During the day shift, the employees sought by the Petitioner areunder the separate supervision of the chief engineer, but they areunder the same supervision as other employees of the plant during the,afternoon and night shifts.Each year from approximately May toOctober, the Employer obtains its gas requirements from outsidesources and therefore does not operate its watergas plant.All the-employees sought by the Petitioner, except the booster engineers andthe crane operators, are engaged in other activities in the maintenancedepartment during that period.Since 1937 the Employer has bargained with the Intervenor on asystem-wide basis.7Under the contracts resulting from this bargain-ing, the employees sought by the Petitioner work under the sameworking conditions and receive the same- benefits as do the other-employees of the Employer.In only 3 of the 26 utility companies operating in Massachusetts haveseparate units for firemen and engineers been established.Our policy°SeeMatter of Lynn Gas and Electric Co., supra,and cases cited there.Of the 1,585 employees of the Employer, only 191 work at the Everett plant. Therecord does not reveal whether work similar to that done by the employees sought by the-petitioner is performed in other parts of the system. .340DECISIONSOF NATIONALLABOR-RELATIONS BOARDhas been to favor system-wide units in the utility field," and t'he, factsset forth above present no reason for deviation either from the indus-trial pattern or our established policy.We therefore find that underthe circumstances set forth above, the employees sought by the- Peti-tioner are not a skilled craft group and do not on any other basis con-stitute an appropriate bargaining unit.We shall therefore dismissthe petition herein.ORDERIT IsHEREBY ORDEREDthat the petition herein be, and it hereby is,.dismissed.8Matter ofLynn Gas and Electric Co , supra,and cases cited there.